Title: To Thomas Jefferson from Henry Dearborn, 18 August 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington August 18th. 1807—
                        
                        By the last evenings mail I was honor’d with your letter of the 12th. and the papers accompanying it; having
                            compleeted the contemplated arrangements, or put all things in a train for
                            completion as soon as practicable, and having received no intimation of any hostile movements of the British squadron, I
                            shall avail myself of the consent express’d in your letter, and shall set out to morrow for the District of Maine, any
                            letters directed to Portland, district of Maine, for me, will either meet me there, or be sent to me, at Bath or
                            Gardiner, by the Postmastr. of Portland. I shall set out on my return to this place, from Portland about the 20th. of
                            Septr.—
                  with the highest consideration and respect, I am Sir Your Obedt. Servt.
                        
                            H. Dearborn
                            
                        
                    